Case
 Case1:19-cr-00229-RLY-DML
      1:19-cr-00229-RLY-DML Document
                             Document97-1
                                      98 Filed
                                          Filed09/15/21
                                                09/13/21 Page
                                                          Page11ofof11PageID
                                                                       PageID#:#:403
                                                                                  402




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,                             )
                                                        )
                        Plaintiff,                      )
                                                        )
         v.                                             )
                                                        ) Cause No. 1:19-cr-00229-RLY-DML
  MAHDE DANNON,                                         )
                                                        )
                        Defendant.                      )

          ORDER ON MOTION TO CONTINUE SENTENCING HEARING DATE

         This matter is before the Court upon the Government’s Motion to Continue the

  Sentencing Hearing Date, currently scheduled for September 16, 2021, and the Court, being duly

  advised, now finds the Motion well taken, and that the Motion should be GRANTED.

         IT IS THEREFORE ORDERED that the September 16, 2021 Sentencing Hearing is

  vacated, and rescheduled for October 14       , 2021 at 9:30 a.m. in Room 349.



          Dated:______________
                   9/15/2021
                  9/14/2021                                     ___________________________
                                                                Richard L. Young, JUDGE
                                                                United States District Court
                                                                Southern District of Indiana




         Distribution to all registered counsel via electronic notification.
